Exhibit 10.22

HERBALIFE LTD.

AMENDED AND RESTATED

INDEPENDENT DIRECTORS DEFERRED COMPENSATION AND STOCK UNIT PLAN

1. Establishment of Plan; Purpose

The Herbalife Ltd. (the “ Company ”) the Independent Directors Deferred
Compensation and Stock Unit Plan (the “ Independent Directors Plan ”) was
initially adopted on January 15, 2006. The Independent Directors Plan is hereby
amended and restated in its entirety effective as of August 29, 2006. Prior to
January 1, 2009, the Independent Directors Plan provided for the award of Stock
Units under Section 9 of the Herbalife Ltd. 2005 Stock Incentive Plan (the “
Plan ”). From and after January 1, 2009, the Independent Directors Plan provides
for the award of Stock Appreciation Rights under Section 8 of the Plan. The
Independent Directors Plan is intended to be a part of the Plan and the terms of
the Plan are incorporated herein by reference.

The purpose of the Plan is to facilitate equity ownership in the Company by its
Independent Directors through the award of equity-based compensation awards
under the Plan.

2. Definitions

Unless otherwise specifically provided for herein, all capitalized terms used
herein shall have the same meanings as the meanings ascribed to such terms in
the Plan. In addition, the following words have the following meanings unless a
different meaning plainly is required by the context:

(a) “ Deferral Account ” means the accounting entry made with respect to each
Participant for the purpose of maintaining a record of each Participant’s
benefit under the Independent Directors Plan.

(b) “ Effective Date ” means January 15, 2006.

(c) “ Grant Date ” means a date on which Stock Units or Stock Appreciation
Rights are granted pursuant this Independent Directors Plan.

(d) “ Independent Director ” means a member of the Board who, at all relevant
times, has been determined by the Board to be independent.

(e) “ Participant ” means an Independent Director who has received a Stock Unit
award hereunder.

(f) “ Plan Year ” means January 15 of each calendar year to January 14 of the
next following calendar year. The first Plan Year shall commence on the
Effective Date and end on January 14, 2007.

 

 

 

 

 



--------------------------------------------------------------------------------

3. Administration.

The Independent Directors Plan shall be administered the Committee. Consistent
with Section 18 of the Plan, any question concerning the interpretation of the
Independent Directors Plan, any adjustments required to be made under the
Independent Directors Plan, and any controversy that may arise under the
Independent Directors Plan or any award agreement issued hereunder shall be
determined by the Committee in its sole and absolute discretion. All such
decisions by the Committee shall be final and binding.

4. Eligibility and Participation.

All Independent Directors shall be eligible to participate in this Independent
Directors Plan and receive awards of Stock Units or Stock Appreciation Rights,
as applicable, hereunder from time to time.

5. Stock Unit Awards.

(a) First Plan Year Grant. On the Effective Date of the Independent Directors
Plan, the Committee shall grant to each Independent Director, pursuant to
Section 9 of the Plan, a number of Stock Units equal to the quotient of One
Hundred Thousand Dollars ($100,000) divided by the Fair Market Value of one
Common Share on such date, rounded to the nearest whole number.

(b) Grants Upon Initial Election to Board. Unless otherwise determined by the
Committee, with respect to each Independent Director who commences service on
the Board after the Effective Date, upon such Independent Director’s
commencement of service as a member of the Board the Committee shall grant to
such Independent Director, pursuant to Section 9 of the Plan, a number of Stock
Units equal to (i) the quotient of One Hundred Thousand Dollars ($100,000)
divided by the Fair Market Value of one Common Share on such date, rounded to
the nearest whole number, multiplied by (ii) a fraction, the numerator of which
equals (A) 365 minus (B) the number of days during the Plan Year that have
elapsed prior to the date on which the Independent Director commenced service as
a member of the Board and the denominator of which equals 365.

(c) Annual Grants. Unless otherwise determined by the Committee, on January 15
of each Plan Year beginning after Effective Date of the Independent Directors
Plan, the Committee shall grant, pursuant to Section 9 of the Plan, to each
Independent Director who is serving as a member of the Board as of the Grant
Date, a number of Stock Units equal to the quotient of One Hundred Thousand
Dollars ($100,000) divided by the Fair Market Value of one Common Share on such
date, rounded to the nearest whole number.

(d) Award Agreement. Each award of Stock Units shall be evidenced by an award
agreement entered into between the Company and the applicable Participant and
shall be subject to all of the terms and conditions set forth herein and in the
Plan.

 

 

 

 

 



--------------------------------------------------------------------------------

(e) Terms and Conditions of Stock Units. Stock Unit awards made pursuant to this
Section 5 shall be subject to the following terms and conditions:

(i) Unless otherwise determined by the Committee at the time of grant the value
of each Stock Unit shall be equal to one Common Share (as adjusted pursuant to
Section 12 of the Plan).

(ii) Subject to the provisions of this Independent Directors Plan, neither Stock
Units awarded pursuant to this Independent Directors Plan nor the Common Shares
subject thereto may be sold, assigned, transferred, pledged, or otherwise
encumbered prior to the date on which such Common Shares are delivered to the
Participant or the Participant’s beneficiary designated pursuant to
Section 6(c)(iii) of this Independent Directors Plan.

(iii) Unless otherwise provided in an award agreement, the recipient of an award
under this Section 5 shall not be entitled to receive dividends or dividend
equivalents with respect to the number of Common Shares represented by the Stock
Unit award until such time as the Common Shares subject to the award have been
issued pursuant to the terms of this Independent Directors Plan.

(iv) Unless determined otherwise by the Committee at the time of grant and set
forth in an award agreement, subject to the applicable Participant’s continuous
service as a member of the Board, awards of Stock Units pursuant to Section 5(a)
or Section 5(c) shall become vested with respect to twenty-five percent (25%) of
the number of Stock Units subject to the award on each of April 15, July 15 and
October 15 of the calendar year in which the award is granted and January 15 of
the calendar year following the year in which the award is granted (each such
date is referred to herein as a “ Vesting Date ”).

(v) Unless determined otherwise by the Committee at the time of grant and set
forth in an award agreement, subject to the applicable Participant’s continuous
service as a member of the Board, awards of Stock Units pursuant to Section 5(b)
shall become vested in equal installments on each of the Vesting Dates that
occur after the Grant Date and on or prior to the next following January 15th. 1

(vi) In the event that a Participant ceases to serve as a member of the Board
for any reason, all Stock Units held by such Participant at the time of such
cessation that have not yet become vested shall be immediately forfeited;
provided, however, that in the event of the Participant’s disability (as such
term if defined in Section 22(e) of the Code) or death, the Committee may, in
its sole discretion, accelerate the vesting of any unvested Stock Units then
held by such Participant.

(vii) Notwithstanding anything herein to the contrary, in the event of a Change
of Control all unvested Stock Units shall be deemed fully vested immediately
prior to the consummation of the Change of Control.

 

 

 

1 For example: with respect to an award of Stock Units pursuant to Section 5(b)
on April 22, 2006, the award would become vested with respect to 33 1/3% of the
Stock Units subject thereto on each of July 15, 2006, October 15, 2006 and
January 15, 2007.

 

 

 

 

 



--------------------------------------------------------------------------------

(f) Payment/Deferral of Stock Unit Awards.

(i) On each Grant Date the Stock Units awarded to a Participant pursuant to this
Section 5 shall be credited to the Participant’s Deferral Account.

(ii) Subject to the applicable Participant’s continuous service as a member of
the Board, on the second anniversary of the final Vesting Date of an award of
Stock Units pursuant to this Section 5, there shall be credited to Participant’s
Deferral Account one Common Share in exchange for each such Stock Unit then held
in Participant’s Deferral Account.

(iii) In the event that a Participant ceases to serve as a member of the Board
for any reason prior to the second anniversary of the final Vesting Date of an
award of Stock Units pursuant to this Section 5, the Company shall, within
thirty (30) days following such cessation, subject to Section 16 of the Plan,
issue to the Participant a number of Common Shares equal to the number of vested
Stock Units subject to each such award held in the Participant’s Deferral
Account at the time of such cessation.

(g) Notwithstanding anything herein to the contrary, no Stock Units shall be
awarded under this Independent Directors Plan on or after January 1, 2009.

5A. Stock Appreciation Right Awards.

(a) 2009 Plan Year Grant. On February 27, 2009, the Committee shall grant to
each Independent Director, pursuant to Section 8 of the Plan, a number of Stock
Appreciation Rights equal to the quotient of One Hundred Thousand Dollars
($100,000) divided by the “fair value” (as determined by the Company in
accordance with Financial Accounting Standards Board’s Statement of Financial
Accounting Standards No. 123 (revised 2004), Share-Based Payment or such revised
standard as then applicable (“ FAS 123R ”)) of one Stock Appreciation Right on
such date, rounded to the nearest whole number.

(b) Grants Upon Initial Election to Board. Unless otherwise determined by the
Committee, with respect to each Independent Director who commences service on
the Board after January 1, 2010, upon such Independent Director’s commencement
of service as a member of the Board the Committee shall grant to such
Independent Director, pursuant to Section 8 of the Plan, a number of Stock
Appreciation Rights equal to (i) the quotient of One Hundred Thousand Dollars
($100,000) divided by the “fair value” (as determined by the Company in
accordance with FAS 123R) of one Stock Appreciation Right on such date, rounded
to the nearest whole number, multiplied by (ii) a fraction, the numerator of
which equals (A) 365 minus (B) the number of days that have elapsed since the
most recent Annual General Meeting of Shareholders the prior to the date on
which the Independent Director commenced service as a member of the Board, and
the denominator of which equals 365.

(c) Annual Grants. Unless otherwise determined by the Committee, for each Plan
Year beginning after January 1, 2010, on the date whereupon annual equity awards
are made to Company employees, the Committee shall grant, pursuant to Section 8
of the Plan, to each Independent Director who is serving as a member of the
Board as of the Grant Date, a number of Stock Appreciation Rights equal to the
quotient of One Hundred Thousand Dollars ($100,000) divided by the “fair value”
(as determined by the Company in accordance with FAS 123R) of one Stock
Appreciation Right on such date, rounded to the nearest whole number.

 

 

 

 

 



--------------------------------------------------------------------------------

(d) Base Price. The Base Price for each award of Stock Appreciation Rights shall
be the closing price of the Common Shares on the Grant Date.

(e) Award Agreement. Each award of Stock Appreciation Rights shall be evidenced
by an award agreement entered into between the Company and the applicable
Independent Director and shall be subject to all of the terms and conditions set
forth herein and in the Plan.

(f) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Right
awards made pursuant to this Section 5A shall be subject to the following terms
and conditions:

(i) Each Stock Appreciation Right shall represent the right to receive, upon
exercise of the Stock Appreciation Right, a payment, paid in Common Shares,
equal to (i) the excess of the Fair Market Value, on the date of exercise, of
one Common Share (as adjusted pursuant to Section 12 of the Plan) over the Base
Price of the Stock Appreciation Right, divided by (ii) the Fair Market Value, on
the date of exercise, of one Common Share.

(ii) Unless determined otherwise by the Committee at the time of grant and set
forth in an award agreement, subject to the applicable Independent Director’s
continuous service as a member of the Board, awards of Stock Appreciation Rights
pursuant to Section 5A(a) or Section 5A(c) shall become vested with respect to
twenty-five percent (25%) of the number of Stock Appreciation Rights subject to
the award on each of July 15 and October 15 of the calendar year in which the
award is granted and January 15 and April 15 of the calendar year following the
year in which the award is granted (each such date is referred to herein as a “
Vesting Date”); provided, however, that no Stock Appreciation Right, whether
vested or unvested, may be exercised prior to the date specified in
Section 5A(g) of this Independent Directors Plan.

(iii) Unless determined otherwise by the Committee at the time of grant and set
forth in an award agreement, subject to the applicable Independent Director’s
continuous service as a member of the Board, awards of Stock Appreciation Rights
pursuant to Section 5A(b) shall become vested in equal installments on each of
the Vesting Dates that occur after the Grant Date and on or prior to the next
following January 15th; provided, however, that no Stock Appreciation Right,
whether vested or unvested, may be exercised prior to the date specified in
Section 5A(g) of this Independent Directors Plan.

(iv) In the event that an Independent Director ceases to serve as a member of
the Board for any reason, all Stock Appreciation Rights held by such Independent
Director at the time of such cessation that have not yet become vested shall be
immediately forfeited; provided, however, that in the event of the Independent
Director’s disability (as such term if defined in Section 22(e) of the Code) or
death, the Committee may, in its sole discretion, accelerate the vesting of any
unvested Stock Appreciation Rights then held by such Independent Director.

 

 

 

 

 



--------------------------------------------------------------------------------

(v) Notwithstanding anything herein to the contrary, in the event of a Change of
Control all unvested Stock Appreciation Rights shall be deemed fully vested and
exercisable immediately prior to the consummation of the Change of Control.

(g) Exercisability of Stock Appreciation Right Awards.

(i) Subject to the applicable Independent Director’s continuous service as a
member of the Board, Stock Appreciation Rights granted under this Section 5A
that become vested pursuant to this Section 5A hereof shall be exercisable by
the Independent Director on and after the second anniversary of the final
Vesting Date of the award pursuant to this Section 5A and shall remain
exercisable until the seventh (7 th ) anniversary of the Grant Date.

(ii) In the event that an Independent Director ceases to serve as a member of
the Board for any reason prior to the second anniversary of the final Vesting
Date of an award of Stock Appreciation Rights pursuant to this Section 5A, Stock
Appreciation Rights previously granted that vested on or prior to such cessation
of service shall be exercisable by the Independent Director on and after the
date of such cessation of service and shall remain exercisable until the seventh
(7 th ) anniversary of the Grant Date.

(iii) Notwithstanding anything herein to the contrary, all Stock Appreciation
Rights granted under this Section 5A on and after January 1, 2010 that become
vested pursuant to this Section 5A hereof shall, subject to the applicable
Independent Director’s continuous service as a member of the Board, be
exercisable by the Independent Director to the extent vested from and after the
applicable Vesting Date of the award pursuant to this Section 5A and shall
remain exercisable until the seventh (7 th ) anniversary of the Grant Date.

6. Deferred Compensation

(a) Contributions to Deferral Accounts.

(i) Subject to Sections 6(a)(ii) and 6(a)(iii) of this Independent Directors
Plan, an Independent Director may elect to defer and have credited to his or her
Deferral Account for any calendar year up to one hundred percent (100%) of his
or her Director’s Compensation (as defined below). In addition, pursuant to
Section 5(f)(i) of this Independent Directors Plan, on each Grant Date the Stock
Units awarded to an Independent Director pursuant to Section 5 of this
Independent Directors Plan shall be automatically credited to the applicable
Independent Director’s Deferral Account. For purposes of this Independent
Directors Plan, the term “ Director’s Compensation ” means the amounts payable
in cash to an Independent Director for a calendar year for the Independent
Director’s service on the Board for such calendar year including, without
limitation, annual retainer and meeting fees. Notwithstanding anything herein to
the contrary, no deferrals shall be made pursuant to this Independent Directors
Plan from and after January 1, 2009.

 

 

 

 

 



--------------------------------------------------------------------------------

(ii) Independent Directors shall make their elections to defer all or a portion
of their Director’s Compensation for a calendar year by December 1, but no later
than December 31, immediately prior to the beginning of the calendar year in
which the Director’s Compensation is to be earned, or within thirty
(30) calendar days of eligibility to participate for a partial calendar year
(with respect to Director’s Compensation not yet earned). Any election pursuant
to Section 6(a)(i) of this Independent Directors Plan shall be made by the
Independent Director by completing and delivering to the Company an election
form provided by the Company (a “ Deferral Election Form ”) for such calendar
year no later than the last day of the next preceding calendar year, except with
respect to a person who first becomes eligible to participate in this
Independent Directors Plan during a calendar year, which Independent Director
may make such elections within 30 days after first becoming eligible to
participate in this Independent Directors Plan, and which elections shall apply
only to amounts of Director’s Compensation paid for services to be performed
after the date of such election.

(iii) All deferral elections shall be irrevocable for the calendar year in which
they are in effect. Once made, an Independent Director’s deferral election shall
remain in effect for all subsequent calendar years for which the Independent
Director is an Independent Director unless and until the Independent Director
increases, decreases, or terminates such election by submitting a new Deferral
Election Form to the Company. Deferral election changes must be submitted to the
Company no later than the last day of the calendar year next preceding the
calendar year for which the change is to be effective.

(b) Distributions.

(i) Distribution Elections. Other than with respect to Stock Units awarded on
the Effective Date, no later than the December 31 of each calendar year, each
Independent Director who is then eligible to receive an award of Stock Units
pursuant to Section 5 of this Independent Directors Plan shall be required to
complete and submit to the Committee an election on a form provided by the
Company (a “ Distribution Election Form ”) as to the timing and form of
distributions from his or her Deferral Account with respect to amounts
attributable to (i) the Stock Units awarded on the next following Grant Date and
(ii) any Director’s Compensation deferred pursuant to Section 6(a) of this
Independent Directors Plan with respect to the next following calendar year. If
no valid distribution election is made with respect to an award of Stock Units,
the portion of the Participant’s Deferral Account that is attributable to such
award shall be distributed, subject to Section 5(e)(iii) of this Independent
Directors Plan, in the form of a lump sum payment on the second anniversary of
the final Vesting Date of such award. If no valid distribution election is made
with respect to Director’s Compensation deferred pursuant to Section 6(a) of
this Independent Directors Plan, the portion of the Participant’s Deferral
Account that is attributable to such amounts shall be distributed in the form of
a lump sum payment upon termination of the Independent Director’s service as a
member of the Board.

(ii) Scheduled In-Service Distributions.

(1) Lump Sum or Installment Payments. A Participant may elect on a Distribution
Election Form to receive distributions from the vested portion of his or her
Deferral Account while he or she is still a member of the Board (an “ In-Service
Distribution ”) in (A) a single lump sum payment, or (B) annual installment
payments over a period of five (5) or ten (10) years, with the amount of each
payment determined as set forth in Section 6(b)(viii) of this Independent
Directors Plan. If the amount a Participant elects to receive pursuant to an
In-Service Distribution is less than $100,000, payment shall be made in a single
lump sum. If a Participant elects to receive installment payments under
(B) above, the amount of each installment payment shall be equal to the balance
remaining in the portion of the Participant’s Deferral Account that is subject
to such installment election (as determined immediately prior to each such
payment), multiplied by a fraction, the numerator of which is one (1), and the
denominator of which is the total number of remaining installment payments. The
installment amount shall be adjusted annually to reflect gains and losses, if
any, allocated to such Participant’s Deferral Account pursuant to
Section 6(c)(ii).

 

 

 

 

 



--------------------------------------------------------------------------------

(2) Time of Distributions. A Participant’s election under this Section 6(b)(ii)
must specify the future year in which the payment of the deferred amounts shall
commence, provided that the year in which an In-Service Distribution of amounts
attributable to an award of Stock Units is to commence must be at least two
(2) years after the final Vesting Date of such award.

(3) Separate Annual Elections. Any desired In-Service Distribution must be
separately elected for each Stock Unit award and for any Director’s Compensation
deferred in any one calendar year. Thus, to elect a scheduled In-Service
Distribution with respect to a specific year’s Stock Units and Director’s
Compensation, a new Distribution Election Form must be submitted during the
applicable election period. Once the applicable election period has passed, an
In-Service Distribution may not be elected for that the portion of the
Participant’s Deferral Account attributable to Stock Units awarded and
Director’s Compensation earned in that year.

(4) Amendment of Election. A Participant may delay the commencement of an
In-Service Distribution or amend his or her election as to the form of the
distribution at any time provided that (A) such amendment must be made in the
manner specified by the Committee at least one (1) calendar year prior to the
date the distribution would otherwise commence, (B) the amendment will not take
effect until at least one (1) calendar year after the amendment is submitted,
and (C) the amendment provides for the deferral of the date of payments commence
for a minimum of five (5) additional years. For purposes of the limitation set
forth clause (C) of the preceding sentence, distributions that are to be paid in
installments (as opposed to in a lump sum) shall be treated as a single payment
payable on the date the installments are due to commence. Any change in the form
or timing of payment may not accelerate distributions to the Participant, except
to the extent permitted under Section 409A of the Code without the imposition of
the additional tax set forth in Section 409A(a)(1)(B) of the Code.

(5) Termination of Board Service Prior to Completion of In-Service Distribution.
If a Participant’s Board service with the Company terminates for any reason
prior to receiving full payment of an In-Service Distribution or while he or she
is receiving scheduled installment payments pursuant to this Section 6(b)(ii),
the unpaid portion of the Participant’s elected distribution shall be paid in
accordance with Section 6(b)(iii) below.

 

 

 

 

 



--------------------------------------------------------------------------------

(iii) Distributions upon Termination of Board Service for Reasons Other Than
Death.

(1) Lump Sum or Installment Payments. As an alternative to electing an
In-Service Distribution under Section 6(b)(ii) of this Independent Directors
Plan, a Participant may elect on a Distribution Election Form to receive the
vested balance credited to his or her Deferral Account following termination of
Board service for any reason other than death in (A) a single lump sum payment,
or (B) annual installment payments over a period of five (5) or ten (10) years,
with the amount of each payment determined as set forth in Section 6(b)(viii) of
this Independent Directors Plan. If the amount a Participant elects to receive
pursuant to an In-Service Distribution is less than $100,000, payment shall be
made in a single lump sum. If a Participant elects to receive installment
payments under (B) above, the amount of each installment payment shall be equal
to the balance remaining in the portion of the Participant’s Deferral Account
that is subject to such installment election (as determined immediately prior to
each such payment), multiplied by a fraction, the numerator of which is one (1),
and the denominator of which is the total number of remaining installment
payments. The installment amount shall be adjusted annually to reflect gains and
losses, if any, allocated to such Participant’s Deferral Account pursuant to
Section 6(c)(ii).

(2) Death of Participant. If a Participant dies prior to receiving full payment
his or her Deferral Account as elected under this Section 6(b)(iii), the balance
of the vested portion of such Participant’s Deferral Account shall be paid to
the Participant’s designated beneficiary in the form of a lump sum as soon as
administratively practicable following the Participant’s death. The amount of
any such lump sum payment shall be determined as set forth in
Section 6(b)(viii).

(iv) Stock Units Awarded on Effective Date. Notwithstanding anything herein to
the contrary, that portion of a Participant’s Deferral Account that is
attributable the award of Stock Units pursuant to Section 5 of this Independent
Directors Plan on the Effective Date shall be distributed, subject to
Section 5(e)(iii) of this Independent Directors Plan, in the form of a lump sum
payment on the third anniversary of the Effective Date.

(v) Form of Distribution. That portion of a Participant’s Deferral Account that
remains notionally invested, at the time of distribution, in Stock Units and/or
Common Shares shall be distributed in the form of Common Shares. That portion of
a Participant’s Deferral Account that is notionally invested, at the time of
distribution, in any investment alternative other than Stock Units or Common
Shares shall be distributed in cash.

(vi) Financial Hardship. The Committee shall have the authority to alter the
timing or manner of payment of amounts credited to a Participant’s Deferral
Account in the event that the Participant establishes, to the satisfaction of
the Committee, “severe financial hardship” (as defined herein). For purposes of
this Section 6(b)(vi), “severe financial hardship” shall mean any financial
hardship resulting from the illness or injury of a Participant or dependent (as
determined by the Committee), the casualty loss of a Participant’s real or
personal property, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. In any event, payment under this Section 6(b)(vi) may not be made
to the extent such emergency is or may be relieved: (A) through reimbursement or
compensation by insurance or otherwise; or (B) by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship. Withdrawals of amounts because of a
severe financial hardship may only be permitted to the extent reasonably
necessary to satisfy the hardship, plus to pay taxes on the withdrawal. The
Participant’s Deferral Account will be credited with earnings in accordance with
this Section 6 up to the date of distribution.

 

 

 

 

 



--------------------------------------------------------------------------------

(vii) Incompetence of Distributee. In the event that it shall be found that a
person entitled to receive payment under the Plan (including a designated
beneficiary) is a minor or is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless prior claim
therefor shall have been made by a duly qualified committee or other legal
representative), such payment may be made to any person whom the Committee in
its sole discretion determines is entitled to receive it, and any such payment
shall fully discharge the Company, the Company, the Committee and the Plan from
any further liability to the person otherwise entitled to payment hereunder, to
the extent of such payment.

(viii) Value of Stock Units on Distribution. In the event of a distribution
hereunder, the amount payable to the Participant receiving such distribution
shall be as follows:

(A) In the event Participant has selected an investment other than Stock Units
or Common Shares, and such Participant has elected to take payment of the
Deferral Account in a lump sum payout, or a lump sum payout is otherwise
required hereunder, the Company shall pay the Participant an amount in cash
equal to the balance in such Participant’s Deferral Account as of the date
elected by the Participant, or as of the date of the event requiring such lump
sum payout, as the case may be.

(B) In the event Participant has selected investment an investment other than
Stock Units or Common Shares, and such Participant has elected to take payment
of the Deferral Account in installments, the Company shall pay the Participant
annually installment payments, with each payment equal to the balance of the
Deferral Account on the applicable anniversary date selected by Participant,
divided by the number of installments remaining.

(C) In the event Participant has selected investment in Stock Units and/or
Common Shares, and such Participant has elected to take payment of the Deferral
Account in a lump sum payout, or a lump sum payout is otherwise required
hereunder, the Company shall, subject to Section 16 of the Plan, issue to the
Participant a number of Common Shares equal to the number of Stock Units and
Common Shares in such Participant’s Deferral Account.

(D) If Participant has selected investment in Stock Units and/or Common Shares,
and such Participant has elected to take payment of the Deferral Account in
installment payouts, such Participant shall receive on each installment payment
date, subject to Section 16 of the Plan, a number of Common Shares equal to the
total number of Stock Units and Common Shares in such Participant’s Deferral
Account, divided by the number of installments elected.

(E) Any distributions due by the Company under this Section 6 shall be made as
soon as administratively feasible, but, subject to Section 16 of the Plan, in no
event later than the thirtieth (30th) day after the day the amount of such
payment is determined pursuant to this Section 6(b)(viii).

(ix) Section 457A. Notwithstanding anything herein to the contrary, to the
extent necessary for this Independent Directors Plan to comply with Section 457A
of the Code, all amounts deferred pursuant to this Independent Directors Plan
and not distributed in accordance with the terms hereof before December 31, 2017
shall be distributed in lump sum to the applicable Participant on December 31,
2017.

 

 

 

 

 



--------------------------------------------------------------------------------

(c) Deferral Accounts.

(i) Participants’ Accounts. The Company shall establish and maintain an
individual bookkeeping Deferral Account for each Participant. Each Deferral
Account shall be credited with Stock Units in accordance with Section 6(a) of
this Independent Directors Plan, generally within five (5) business days of the
applicable Grant Date, and as provided in Section 6(c)(ii). Each Deferral
Account shall be credited with the value of any Director’s Compensation deferred
in accordance with Section 6(a) of this Independent Directors Plan, generally
within five (5) business days of the date on which such amounts would have
otherwise been paid to the applicable Independent Director, and as provided in
Section 6(c)(ii). Except as set forth in Section 5(e), each Participant shall be
fully vested in his or her Deferral Account at all times.

(ii) Earnings on Deferred Amounts.

(1) A Participant’s Deferral Account shall be credited with earnings (or losses)
based on a deemed investment of the Participant’s Deferral Account, as directed
by each Participant, which deemed investment shall be Stock Units/Common Shares
or one or more hypothetical investment alternatives made available by the
Committee from time to time; provided, however, that amounts credited to a
Participant’s Deferral Account in respect of an award Stock Units under this
Independent Directors Plan must remain invested Stock Units and/or Common
Shares. A Participant shall have no voting rights or any other rights as a
holder of Common Shares with respect to any Stock Units or Common Shares
allocated to his or her Deferral Account; provided , however , that
notwithstanding the foregoing, to the extent a Participant has had Common Shares
credited to such Participant’s Deferral Account and the Company pays cash
dividends with respect to the Common Shares, such Participant’s Deferral Account
will be credited with an additional number of Common Shares equal to (A) the
dividend per Common Share multiplied by (B) the number of Common Shares in such
Participant’s Deferral Account divided by (C) the Fair Market Value of one
Common Share on the date such dividend is paid to the holders of Common Shares.

(2) Deemed earnings (and losses) on a Participant’s Deferral Account shall be
credited to a Participant’s Deferral Account on a daily basis. Any portion of a
Participant’s Deferral Account which is subject to distribution in installments
shall continue to be credited with deemed earnings (or losses) until fully paid
out to the Participant.

(3) The Committee reserves the right to change the options available for deemed
investments under the Plan from time to time, or to eliminate any such option at
any time. A Participant may specify a separate investment allocation with
respect any portion of his or her Deferral Account, subject to limitations
imposed by the Committee. Participants may modify their deemed investment
instructions each business day with respect to any portion (whole percentages
only) of their Deferral Account; provided they notify the Committee or its
designee within the time and in the manner specified by the Committee. Elections
and amendments thereto pursuant to this Section 6(c)(ii) shall be made in the
manner prescribed by the Committee.

 

 

 

 

 



--------------------------------------------------------------------------------

(iii) Designation of Beneficiary. Each Participant may designate a beneficiary
or beneficiaries (each a “ Beneficiary “) who, upon the Participant’s death, or
physical or mental incapacity will receive the amounts that otherwise would have
been paid to the Participant under this Independent Directors Plan. All
designations shall be signed by the Participant, and shall be in such form as
prescribed by the Committee. Each designation shall be effective as of the date
delivered to the Committee or its designee by the Participant. Participants may
change their beneficiary designations on such form as prescribed by the
Committee. The payment of amounts credited to a Participant’s Deferral Account
shall be in accordance with the last unrevoked written beneficiary designation
that has been signed by the Participant and delivered to the Committee or its
designee prior to the Participant’s death. In the event that all the
beneficiaries named by a Participant pursuant to this Section 6(c)(iii)
predecease the Participant, the deferred amounts that would have been paid to
the Participant or the Participant’s beneficiaries shall be paid to the
Participant’s estate. In the event a Participant does not designate a
beneficiary, or for any reason such designation is ineffective, in whole or in
part, the amounts that otherwise would have been paid to the Participant or the
Participant’s beneficiaries under the Plan shall be paid to the Participant’s
estate.

(d) Trust. Nothing contained in this Independent Directors Plan shall create a
trust of any kind or a fiduciary relationship between the Company and any
Participant. Nevertheless, the Company may establish one or more trusts, with
such trustee(s) as the Committee may approve, for the purpose of providing for
the payment of deferred amounts and earnings thereon. Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Company’s general creditors upon the bankruptcy or insolvency of the Company.

(e) Nontransferability. Participants’ rights to deferred amounts and earnings
credited thereon under the Independent Directors Plan may not be sold,
transferred, assigned, or otherwise alienated or hypothecated, other than by
will or by the laws of descent and distribution, or pursuant to a domestic
relations order, nor shall the Company make any payment under the Independent
Directors Plan to any assignee or creditor of a Participant.

7. Rights of Participants.

(a) Contractual Obligation. The Independent Directors Plan shall create an
unfunded, unsecured contractual obligation on the part of the Company to make
payments due under Stock Unit awards, and to make payments from the
Participants’ Deferral Accounts when due. Payments under the Independent
Directors Plan shall be made out of the general assets of the Company or from
the trust or trusts referred to in Section 6(d) above.

(b) Unsecured Interest. No Participant or party claiming an interest in benefits
of a Participant hereunder shall have any interest whatsoever in any specific
asset of the Company. To the extent that any party acquires a right to receive
payments under the Independent Directors Plan, such right shall be equivalent to
that of an unsecured general creditor of the Company. Each Participant, by
participating hereunder, agrees to waive any priority creditor status with
respect to any amounts due hereunder. The Company shall have no duty to set
aside or invest any amounts credited to Participants’ Deferral Accounts or Stock
Unit awards under this Independent Directors Plan. Accounts established
hereunder are solely for bookkeeping purposes and the Company shall not be
required to segregate any funds based on such accounts.

 

 

 

 

 



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Notice. Any notice or filing required or permitted to be given to the
Company under the Independent Directors Plan shall be sufficient if in writing
and hand delivered, or sent by registered or certified mail to the Committee,
and if mailed, shall be addressed to the principal executive offices of the
Company. Notice mailed to a Participant shall be at such address as is given in
the records of the Company. Notices to the Company shall be deemed given as of
the date of delivery. Notice to a Participant or beneficiary shall be deemed
given as of the date of hand delivery, or if delivery is made by mail, three
(3) days following the postmark date.

(b) Costs of the Independent Directors Plan. All costs of implementing and
administering the Independent Directors Plan shall be borne by the Company.

9. Amendments and Termination

The Company reserves the right to amend, modify, or terminate the Independent
Directors Plan (in whole or in part) at any time by action of the Board or the
Committee, with or without prior notice. Except as described below in this
Section 9, no such amendment or termination shall in any material manner
adversely affect any Participant’s rights to any amounts already deferred or
credited hereunder or deemed earnings thereon, up to the point of amendment or
termination, without the consent of the Participant. Termination of the
Independent Directors Plan shall not be a permitted distribution event, except
to the extent permitted under Section 409A of the Code without the imposition of
any additional taxes or other penalties under Section 409A of the Code. If
payout is commenced pursuant to the operation of this Section 9, the payment of
deferred amounts and earnings thereon shall be made in the manner selected by
each Participant under Section 6(b)(iii) herein (other than the commencement
date).

Subject to the above provisions, the Board shall have broad authority to amend
the Independent Directors Plan to take in to account changes in applicable
securities and tax laws and accounting rules.

10. General Provisions

(a) Additional Compensation Arrangements. Nothing contained in this Independent
Directors Plan shall prevent the Board from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required, and such arrangements may be either generally applicable or applicable
only in specific cases.

(b) No Right to Continued Service. Neither the adoption of the Independent
Directors Plan nor the award of Stock Units hereunder shall confer upon any
individual any right to continued service as a member of the Board, nor shall it
interfere in any way with the right of the Company to terminate the service of
an individual at any time.

 

 

 

 

 



--------------------------------------------------------------------------------

(c) Arbitration. Any individual making a claim for benefits under this
Independent Directors Plan may contest the Committee’s decision to deny such
claim or appeal therefrom only by submitting the matter to binding arbitration
before a single arbitrator. Any arbitration shall be held in Los Angeles,
California, unless otherwise agreed to by the Committee. The arbitration shall
be conducted pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator’s authority shall be limited to the
affirmation or reversal of the Committee’s denial of the claim or appeal, based
solely on whether or not the Committee’s decision was arbitrary or capricious,
and the arbitrator shall have no power to alter, add to, or subtract from any
provision of this Independent Directors Plan. Except as otherwise required by
applicable law, the arbitrator’s decision shall be final and binding on all
parties, if warranted on the record and reasonably based on applicable law and
the provisions of this Independent Directors Plan. The arbitrator shall have no
power to award any punitive, exemplary, consequential or special damages, and
under no circumstances shall an award contain any amount that in any way
reflects any of such types of damages. Each party shall bear its own attorney’s
fees and costs of arbitration. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

11. Governing Law.

The Independent Directors Plan and all awards made and actions taken thereunder
shall be governed by and construed in accordance with the internal laws of the
State of California.